EXHIBIT AMENDED AND RESTATED OPERATING AGREEMENT OF HICKORY BUSINESS FURNITURE, LLC THIS AMENDED AND RESTATED OPERATING AGREEMENT of Hickory Business Furniture, LLC (the "Company"), a limited liability company organized pursuant to the North Carolina Limited Liability Company Act, is executed effective as of December 1, 2008.Allsteel Inc., an Illinois corporation, is the sole member of the Company (the "Member"). Solely for federal and state tax purposes and pursuant to Treasury Regulations Section 301.7701, the Member and the Company intend the Company to be disregarded as an entity that is separate from the Member. For all other purposes (including, without limitation, limited liability protection for the Member from Company liabilities), however, the Member and the Company intend the Company to be respected as a separate legal entity that is separate and apart from the Member. ARTICLE I FORMATION OF THE COMPANY 1.1.Formation. The Company was formed as a limited liability company on March 28, 2008, upon the filing with the Secretary of State of the Articles of Organization of the Company, which converted Hickory Business Furniture, Inc., a North Carolina corporation, to the Company (the "Conversion"). 1.2.Name. The name of the Company is Hickory Business Furniture, LLC.The Member may change the name of the Company from time to time as it deems advisable, provided appropriate amendments to this Agreement and the Articles of Organization and necessary filings under the Act are first obtained. 1.3.Registered Office and Registered Agent. The Company's registered office within the State of North Carolina and its registered agent at such address shall be as the Member may from time to time deem necessary or advisable. 1.4.Principal Place of Business. The principal place of business of the Company within the State of North Carolina shall be at such place or places as the Member may from time to time deem necessary or advisable. 1.5.Purposes and Powers. (a)The purpose of the Company shall be to engage in any lawful business for which limited liability companies may be organized under the Act. (b)The Company shall have any and all powers which are necessary or desirable to carry out the purposes and business of the Company, to the extent the same may be legally exercised by limited liability companies under the Act. 1.6.Term. The duration of the Company shall be unlimited, unless the Company is earlier dissolved and its affairs wound up in accordance with the provisions of this Agreement or the Act. 1.7.Nature of Member's Interest. The interest of the Member in the Company shall be personal property for all purposes. Legal title to all Company assets shall be held in the name of the Company. ARTICLE II DEFINITIONS The following terms used in this Agreement shall have the following meanings (unless otherwise expressly provided herein): "Act" means the North Carolina Limited Liability Company Act, as the same may be amended from time to time. "Agreement" means this Operating Agreement, as amended from time to time. "Articles of Organization" means the Articles of Organization of the Company filed with the Secretary of State, as amended or restated from time to time. "Code" means the Internal Revenue Code of 1986, as amended from time to time (and any corresponding provisions of succeeding law). "Manager" has the meaning set forth in Section3.1. "Member" means Allsteel Inc. "Person" means an individual, a trust, an estate, a domestic corporation, a foreign corporation, a professional corporation, a partnership, a limited partnership, a limited liability company, a foreign limited liability company, an unincorporated association, or another entity. "Property" means (i) any and all property acquired by the Company, real and/or personal (including, without limitation, intangible property), and (ii) any and all of the improvements constructed on any real property. "Secretary of State" means the Secretary of State of North Carolina. "Tax Matters Manager"means the person who is the "tax matters partner," as that term is defined in the Code and the Treasury Regulations. "Treasury Regulations" means the Income Tax Regulations and Temporary Regulations promulgated under the Code, as such regulations may be amended from time to time (including corresponding provisions of succeeding regulations). 2 ARTICLE III MANAGEMENT OF THE COMPANY 3.1.Management.The Member, by virtue of its status as the sole Member, shall also be the Manager of the Company for all purposes. Except as otherwise expressly provided in this Agreement, the Articles of Organization or the Act, all decisions with respect to the management of the business and affairs of the Company shall be made by the Member.Notwithstanding the foregoing, the Management Board and/or Officers of the Company may make decisions related to the management of the Company except to the extent the Member may otherwise limit such authority. 3.2Management Board.The Company will have a Management Board, which initially will consist of three members, which number may be changed by the vote of the sole Member.The authority of members of the Management Board will be subject to the provisions of Section 3.1.The sole Member may remove a member of the Management Board from that position.The initial members of the Management Board will be Stan A. Askren, Robert J.
